Case 6:20-cv-00069-GAP-EJK Document 28 Filed 04/14/20 Page 1 of 1 PageID 73


                            UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

   JUAN PEREZ,

                          Plaintiff,

   v.                                                            Case No: 6:20-cv-69-Orl-31EJK

   HOKKAIDO LAKE BUENA VISTA, LLC
   and WAN XING LIN,

                          Defendants.


                                                ORDER
          This is an FLSA case. See generally 29 U.S.C. §§ 201 to 209. On April 13, 2020, the

   parties filed a joint motion to approve their settlement agreement (Doc. 27). Since the proposed

   settlement does not involve a compromise of Plaintiff’s claim, it is not incumbent on the Court to

   review the reasonableness of the proposed settlement.     See Lynn’s Food Stores, Inc. v. U.S.

   Dep’t of Labor, 679 F.2d 1350 (11th Cir. 1982).

          The Court finds that the agreed-upon fee and costs to be paid to Plaintiff’s counsel were

   determined independently, did not affect the payment to Plaintiff, and otherwise appear to be

   reasonable. See Bonetti v. Embarq Mgmt. Co., Case No. 06:07-CV-1335, 2009 WL 2371407

   (M.D. Fla. Aug. 4, 2009). It is, therefore

          ORDERED that said Motion is GRANTED. The settlement is APPROVED and this

   case is DISMISSED with prejudice. The Clerk is directed to close the file.

          DONE and ORDERED in Chambers, Orlando, Florida on April 14, 2020.




   Copies furnished to:

   Counsel of Record
   Unrepresented Party
